PER CURIAM.
The trial court found that the appellant, a juvenile, had committed a delinquent act and entered an order committing the appellant to the Department of Health and Rehabilitative Services. The order reflects the trial court’s choice of a halfway house for the commitment and directs that the appellant be placed in a community control program following his discharge from commitment.
On this appeal the appellant challenges the suspension of his driver’s license for three years as a condition of his community control. Although the record reflects that the trial court intended to impose that sanction, it is mentioned only in an unsigned document described by the clerk as “minutes of disposition hearing.” There is no order in the record meeting the requirements of section 39.11(1), Florida Statutes (1987), and imposing the sanction of driver’s license suspension.
Since the sanction of which the appellant complains has not been imposed, we do not address the propriety of that sanction and simply affirm the order of commitment.
Affirmed.
DANAHY, A.C.J., and LEHAN and FRANK, JJ., concur.